                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGORY LEWIS BELVIN,                              Case No.4:18-cv-02637-KAW
                                                          Plaintiff,                        JUDGMENT
                                   8
                                                   v.                                       Re: Dkt. No. 25
                                   9

                                  10     NANCY A. BERRYHILL,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             On September 30, 2019, the Court granted Plaintiff's motion for summary judgment and

                                  14   denied Defendant’s cross-motion for summary judgment, and remanded the case for an immediate

                                  15   award of benefits. Pursuant to Federal Rule of Civil Procedure 58, the Court hereby ENTERS

                                  16   judgment in favor of Plaintiff and against Defendant. The Clerk of Court shall close the file in this

                                  17   matter.

                                  18             IT IS SO ORDERED.

                                  19   Dated: September 30, 2019

                                  20                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
